ORDER OF SUSPENSION OF CERTAIN ATTORNEYS FOR FAILURE TO PAY ATTORNEY REGISTRATION FEES and/or FAILURE TO COMPLY WITH CONTINUING LEGAL EDUCATION REQUIREMENTS
RANDALL T. SHEPARD, Chief Justice.
The Clerk of the Court has notified this Court that certain attorneys have failed either to pay the annual registration fee required for them to be lieensed to practice law in Indiana, or to file an exemption affidavit as contemplated by Indiana Admission and Discipline Rule 2. In addition, the Indiana Commission for Continuing Legal Education has notified the Court that certain attorneys have failed to comply with the continuing legal education requirements of Admission and Discipline Rule 29, Sections 3 or 10.
The Court finds that the attorneys listed on Exhibit A, which is attached to and expressly made a part of this order, have not complied with the Admission and Discipline Rules mentioned above, the basis or bases of their noncompliance being listed to the immediate right of each attorney's bar number. Accordingly, this Court finds that such attorneys should be and therefore ARE SUSPENDED from the practice of law in the State of Indiana.
Although the suspension is effective as of the date of this order for purposes of the reinstatement procedures that must be followed and/or any reinstatement fees that must be paid for reinstatement, the Court directs that the proscription against the actual practice of law will go into effect at 11:59 p.m. on Thursday, June 4, 2009. The delay from the date of this order to the suspension date is for the sole purpose of allowing time for copies of this order to be sent, received, and acted upon by the suspended attorneys. Any attorney whose name appears on Exhibit A may be reinstated by complying with the applicable reinstatement procedures and by paying any applicable penalties.
Certain attorneys may have asked the Commission for extensions of time within which to comply with the Rules governing continuing legal education requirements. If the Commission has decided that sufficient reasons exist to grant an extension, as provided in Admission and Discipline Rule 29, Section 8, then the attorney's name will not appear on the list of suspended attorneys attached to this order.
The Clerk of this Court is directed to forward a copy of this Order and the suspension list, Exhibit A, to the Executive Secretary of the Indiana Supreme Court Disciplinary Commission; to the Executive Director of the Indiana Board of Law Examiners; to the Indiana Commission For Continuing Legal Education; to the Supreme Court Administrator; to the Executive Director of State Court Administration; to the Indiana State Bar Association; to the Clerk of the U.S. District Court for the Southern District of Indiana; to the Clerk of the U.S. District Court for the Northern District of Indiana; to all Clerks of the Circuit Courts of this State who, with the aid of the Judge of the Circuit Court in which that Clerk serves, shall post this Order for examination by the *416members of the bar; and to each of the attorneys listed on Exhibit A whose address is on the roll of attorneys.
All Justices concur.
Exhibit A
Allen County
2616-02 Fees
ERNEST MELVIN BEAL JR
1515 MAGNAVOX WAY FORT WAYNE IN 46804
25287-O1 Fees
DAWN DESIREE CUMMINGS
5217 CRANDON LANE FORT WAYNE IN 46804
24753-02 CLE, Fees
FAZIA DEEN-BACCHUS
P.O. BOX 8188 FORT WAYNE IN 46898
21967-02 CLE
LISA MARIE DIRIG
7333 VALLEY MEADOWS DRIVE FORT WAYNE IN 46815
25210-385 CLE
DANIELLE LYNN FLORA
27TT7T MAPLECREST ROAD FORT WAYNE IN 46815
14576-02 CLE, Fees
MITCHELL WAYNE HICKS
116 WEST COLUMBIA STREET FORT WAYNE IN 46802
14850-17 Fees
LEE ANN HINES
NAT. CITY BANK 110 W. BERRY STREET FORT WAYNE IN 46802
20530-02 CLE
R. MARK KEATON
P.O. BOX 11208 FORT WAYNE IN 46856
8740-02 Fees
GARY DAVID LEBRATO
6424 BLUFFTON RD. FORT WAYNE IN 46809
10289-02 CLE
MONTE JAY LIGHTNER
347 WEST BERRY STREET SUITE 100 FORT WAYNE IN 46802
21717-02 CLE, Fees
DANIELLE RAE LOUTON
1134 ILLSLEY DRIVE FORT WAYNE IN 46807
1039249 CLE
ROBERT EDWARD LOVE
110 WEST BERRY STREET SUITE 2014 FORT WAYNE IN 46802
18546-64 Fees
CHRISTINE M. MARCUCCILLI
110 WEST BERRY ST. # 2100 *417P.O. BOX 11647 FORT WAYNE IN 46859
9306-02 CLE
JACK ALLEN MOCHAMER
STE. 710 202 W. BERRY ST. FORT WAYNE IN 46802
9294-02 Fees
JAMES M. MORE
116 EAST BERRY STREET SUITE 610 FORT WAYNE IN 46802
26550-02 CLE, Fees
SAMUEL EMORY RAY
214 CREEKSIDE COURT EAST HUNTERTOWN IN 46748
18157-64 CLE
DAVID SCOTT SHERMAN
9316 TIMBER RIDGE COURT FORT WAYNE IN 46804
953-02 Fees
RICHARD C. VER WIEBE
6617 QUAIL RIDGE LANE FORT WAYNE IN 46804
19658-02 Fees
BRENT CRAIG VIAN
126 WEST COLUMBIA STREET SUITE 200 FORT WAYNE IN 46802
25198-27 CLE
TRISHA KAY WALLS
828 MANNES PINES COVE FORT WAYNE IN 46814
Bartholomew County
20574-53 CLE, Fees
SHAUN PATRICK DESMOND
1089 THICKET COURT COLUMBUS IN 47201
Boone County
17952-49 CLE
TRACY JEAN FOLLSTAD
9538 PLEASANTVIEW LANE ZIONSVILLE IN 46077
20324-49 Fees
KATHRYN ELIZABETH RANSBURG
7975 HUNT COUNTRY PLACE ZIONSVILLE IN 46077
23820-49 CLE
JOHN RICHARD TROLL
4675 SOUTH 925 EAST ZIONSVILLE IN 46077
15030-49 Fees
MARY FRANCES ZAPPIA
4950 TURKEYFOOT ROAD ZIONSVILLE IN 46077
Clark County
26819-64 CLE
ALEXANDER CHRISTOS GATZIMOS
105 HILLSIDE CIRCLE *418CHARLESTOWN IN 47111
21680-10 CLE
BRADLEY BROWN JACOBS
332 SPRING STREET JEFFERSONVILLE IN 47130
14716-10 CLE
REBECCA LEE LOCKARD
411 WATT STREET JEFFERSONVILLE IN 47180
11443-10 Fees
LARRY O'DELL WILDER
530 EAST COURT AVENUE JEFFERSONVILLE IN 471830
Clay County
239838-49 Fees
RAY LUTHER JARRETT
P.O. BOX 333 BRAZIL IN 47834
118538-11 Fees
GLENNA LEE SIMONS
9376 N. BRADLEY LANE BRAZIL IN 47834
Clinton County
20234-12 CLE
JEFFREY PAUL LITTLE
253 N. JACKSON STREET FRANKFORT IN 46041
Dearborn County
16668-45 CLE
RICHARD ALAN BUTLER
310 WEST HIGH STREET LAWRENCEBURG IN 47025
Decatur County
2624-16 Fees
VICTOR RONALD BEARD
703 BEECHWOOD GREENSBURG IN 47240
25343-49 CLE
ANGEL FAYE MARKS
7398 N. STATE ROAD #3 GREENSBURG IN 47240
1099-16 Fees
KARL FREDERICK WALKER
132 E. WASHINGTON
P.O. BOX 468 GREENSBURG IN 47240
DeKalb County
909-17 CLE
JEFFREY LYNN TURNER
METAL TECHNOLOGIES, INC. 1401 S. GRANDSTAFF DR. AUBURN IN 46706
Delaware County
23855-18 CLE
JAMES WILLIAM AVERY
7104 WEST CHEYENNE DRIVE MUNCIE IN 47304
4488-98 CLE, Fees
LOUIS WADE DENNEY
*419120 NORTH WALNUT STREET MUNCIE IN 47305
Elkhart County
4819-45 Fees
MARK WILLIAM DOTY
409 WEST LEXINGTON ELKHART IN 46516
15672-20 CLE
JOSEPH CHRISTIAN LEHMAN
221 S8. MAIN GOSHEN IN 46526
9501-20 Fees
CECELIA J. MCGREGOR
1040 NORTH MAIN STREET GOSHEN IN 46528
10811-20 Fees
SUSAN MARGARET MILLER
300 KRIDER DR P.O. BOX 62 MIDDLEBURY IN 46540
10274-20 CLE, Fees
PATRICK FRANCIS O'TLEARY
221 N. MAIN STREET P.O. BOX 556 GOSHEN IN 46526
Floyd County
2626-22 Fees
STEPHEN JOHNSON BEARDSLEY
227 PEARL STREET NEW ALBANY IN 47150
3TT77T-22 CLE, Fees
BARRY NORMAN BITZEGAIO
506 STATE STREET P.O. BOX 1843 NEW ALBANY IN 47151
26761-22 Fees
ROBIN WINDELL FLETCHER
3105 BRAZIL LAKE PARKWAY GEORGETOWN IN 47122
19545-22 CLE
CHARLES RICHARD RUSH
421 WEST 18T STREET NEW ALBANY IN 47150
Franklin County
26019-24 Fees
MICHELLE LYNN COOK
P.O. BOX 397 LAUREL IN 47024
Grant County
24512-27 Fees
TIA RENEE BREWER
7074 W. 200 S. SWAYZEE IN 46986
20172-27 Fees
JOSHUA MICHAEL HOWELL
215 SOUTH ADAMS # 205
P.0. BOX 1124 MARION IN 46952
6183-27 Fees
*420KIM ALAN ROGERS
P.O. BOX 925 525 SOUTH WASHINGTON ST. MARION IN 46952
21424-27 Fees
BEAU JACK WHITE
141 SOUTH ADAMS STREET MARION IN 46952
1641-27 Fees
STEPHEN PAUL WOLFE
139 EAST 3RD STREET MARION IN 46952
Greene County
23567-28 CLE
ANDREW JACOB FISH
20 NORTH WASHINGTON ST. WORTHINGTON IN 47471
Hamilton County
22201-49 CLE, Fees
JEFFREY PAUL AYRES
10763 ALLISONVILLE ROAD FISHERS IN 46088
17798-49 CLE
KATHLEEN DAWN BACK
451 AMERICAN WAY N. DR. # 1D CARMEL IN 46032
21538-49 CLE
AMY BETH BAKER
1794 REVERE PL. CARMEL IN 46032
23888-49 Fees
JOHN S. BJERKE
952 ARROWWOOD DRIVE CARMEL IN 46033
20032-29 CLE
SUSAN JANE BOBER
132 PARLIAMENT COURT NOBLESVILLE IN 46060
22291-49 CLE
KATHRYN RYLAND BROWN
9113 MERRILL COURT FISHERS IN 46038
151832-54 Fees
PENNY LYNN CAREY
11703 MAPLE STREET FISHERS IN 46038
21598-49 CLE
MELODY NICHOLS DILK
11263 HEARTHSTONE DRIVE FISHERS IN 46037
25218-49 CLE, Fees
KJELL PAUL ENGEBRETSEN
535 ALTAM AVENUE CARMEL IN 460832
8472-49 CLE
FREDERICK LYON FARRAR
11085 QUEENS WAY CIRCLE CARMEL IN 46032
*42125963-49 Fees
NATHAN SCOTT FLOYD
11012 TAM O SHANTER DR. CARMEL IN 46032
24611-49 Fees
MARSHA LYNN HACKENBERG
193483 ROMNEY DRIVE NOBLESVILLE IN 46060
2360249 CLE
EDWARD LEON HARRIS III
8625 EAST 116TH STREET FISHERS IN 46038
1772049 CLE
CRAIG LINN HITCHCOCK
10778 KNIGHT DRIVE CARMEL IN 46032
23348-49 Fees
KENA S. HOLLINGSWORTH
9650 NORTH AUGUSTA ROAD SUITE 532 CARMEL IN 46032
22408-49 CLE, Fees
JASON EVEVETT JACKSON
1964 RHETTSBURY STREET CARMEL IN 46032
17522-49 CLE
LINDA AMELIA MARIE TURNER JELKS
8405 FISHERS CENTER DR. FISHERS IN 46038
18017-49 CLE
JOHN MICHAEL JOYCE
10791 BITTERSWEET LANE FISHERS IN 46038
2245245 CLE
KAISER DARCEL LOWE
12719 TOUCHDOWN DRIVE FISHERS IN 46037
17451-49 Fees
MEREDITH JOY MANN
11160 BRIDLEWOOD TRAIL ZIONSVILLE IN 46077
24831-49 Fees
HEATHER ANNE MCCABE
8978 BUTTERCUP COURT NOBLESVILLE IN 46060
11278-49 Fees
SHEILA O'BRYAN MCGRATH
13925 SABEN CT CARMEL IN 46032
2537145 CLE
JOEL SCOTT PASKA
15466 SHELLBARK DRIVE NOBLESVILLE IN 46062
17502-49 CLE
MARY BETH PLUMMER
10914 FLOWER MOUND PLACE FISHERS IN 46037
*4221090849 CLE, Fees
WILLIAM R. RADEZ JR
12776 NORFOLK LANE CARMEL IN 46032
26117-29 CLE, Fees
SANG JUNE RYU
358 DARTMOUTH STREET APT. 926 CARMEL IN 46032
17827-49 Fees
RICHARD WAYNE SCHUG
5095 WOOD DUCK COURT CARMEL IN 46033
21401-29 CLE
NANCY FISHER SLATER
301 EAST CARMEL DRIVE BLDG. G, STE. 100 CARMEL IN 46082
11788-06 CLE
NICK ARTHUR TILLEMA
5281 ARAPAHO WAY CARMEL IN 46033
1537-29 Fees
DAVID FREDERICK TUDOR
P.0. BOX 1775 NOBLESVILLE IN 46061
1467-07 Fees
JOHN M. ZANETIS JR
301 E. CARMEL DR.-H 250 CARMEL IN 46032
Hancock County
24963-49 Fees
DOUGLAS DEAN JESCHKE
6114 CROSSFIELD TRAIL MCCORDSVILLE IN 46055
2222449 CLE
TERRANCE LAMONT KINNARD
5686 N. JAMESTOWN DRIVE MCCORDSVILLE IN 46055
22262-2909 Fees
AMBER DAWN SULLIVAN
11115 MANTEO COURT FORTVILLE IN 46040
Hendricks County
24965-32 Fees
DANA LYNN JOHNSON
750 STAFFORD ROAD PLAINFIELD IN 46168
Henry County
9584-33 Fees
WILLIAM DAVID NEAL
1923 S. 18TH ST. P.O. BOX 682 NEW CASTLE IN 47362
Howard County
24081-34 Fees
MONTY BRANDT ARVIN
421 W. SYCAMORE STREET KOKOMO IN 46901
*42326666-49 Fees
AARON TAYLOR SMITH
4025 COLTER DRIVE KOKOMO IN 46902
Johnson County
8217-49 Fees
MICHAEL GLENN HINKLE
4215 W. HUNTER RIDGE LN. GREENWOOD IN 46143
13892-41 Fees
DANIEL CHARLES MCCARTHY
271 EAST MAIN STREET GREENWOOD IN 46142
26720-49 CLE
POLLYANNA MOLINA
1690 DEVONSHIRE S. DR. APT. A GREENWOOD IN 46143
257839-64 CLE
LAWRENCE HENRY PLAWECKI
5377 WAKEFIELD DRIVE N. GREENWOOD IN 46142
19997-49 CLE
ANDREW STEPHEN ROESENER
1904 BARBIE COURT FRANKLIN IN 46131
2732241 CLE
LUCAS DEVIN SAYRE
421 WEST MAIN STREET GREENWOOD IN 46142
Knox County
27478-42 Fees
DAVID A. MORELAND
119 EAST SECOND STREET BOX 127 ' BICKNELL IN 47512
Kosciusko County
21029-4838 CLE
WARREN DANIEL MURPHY
718 EAST JEFFERSON ST. GOSHEN IN 46528
16893-49 Fees
ERIC RAYMOND MARTIN WALD-KOETTER
56 BELL DRIVE EAST WARSAW IN 46582
2312-02 CLE, Fees
SALLY JO SITTLER WILSON
902 WEST CANAL STREET #1 WINONA LAKE IN 46590
LaGrange County
3657-02 Fees
MELVIN WAYNE BREDEMEIER
5688 S. COUNTY ROAD 980 E WOLCOTTVILLE IN 46795
17947-44 Fees
JEFFREY KYLE FETTUERS
0940 E. 6708 WOLCOTTVILLE IN 46795
*424Lake County
1881145 CLE
CORINTH BISHOP II
3826 MAIN STREET EAST CHICAGO IN 46312
27684-45 CLE
KARYN PRICE BOSWELL
2042 VAN BUREN GARY IN 46407
17658-29 CLE
MICHELLE PRESTON BURCHETT
10016 POLK COURT CROWN POINT IN 46307
6817-45 Fees
ANDREW JOHN FETSCH
33 WILDWOOD ROAD HAMMOND IN 46323
1867245 CLE
RAYMOND GUPTA
9013 INDIANAPOLIS BLVD. HIGHLAND IN 46322
12695-45 Fees
RICHARD GORDON HATCHER
2210 HAYES GARY IN 46404
21718-45 CLE
YOLANDA SHERICE HOLDEN
5830 TANEY PLACE MERRILLVILLE IN 46410
1983245 CLE
JAMES LANTING
845 ROYAL DUBLIN DYER IN 46311
22690-45 CLE, Fees
MARCO ANTONIO MOLINA
8585 BROADWAY SUITE 480 MERRILLVILLE IN 46410
22517-45 Fees
ROBIN GAIL REMLEY
900 RIDGE ROAD SUITE T MUNSTER IN 46321
23986-45 CLE, Fees
RICHARD JOSEPH SCHEIBENREIF
4137 AUGUSTA DRIVE CROWN POINT IN 46307
265-45 CLE, Fees
JERRY ISRAEL SHAPIRO
9219 INDIANAPOLIS BLVD. HIGHLAND IN 46322
25802-64 CLE
BRIAN MICHAEL SMITH
331 COCHRAN DRIVE CROWN POINT IN 46307
11781-45 CLE
EMERSON HARMON TILLER II
11035 BROADWAY SUITE A *425CROWN POINT IN 46307
19985-45 CLE
FREDERICK JOHN TOM
9350 PARKWAY DRIVE HIGHLAND IN 46322
2224-45 Fees
PATRICK WILLIAM YOUNG
4281 BROADWAY GARY IN 46409
LaPorte County
15372-46 Fees
DOUG ALLEN BERNACCHI
450 ST. JOHN ROAD SUITE 109 MICHIGAN CITY IN 46360
25918-46 CLE
WALTER J. BINDER
2709 ROSLYN TRAIL LONG BEACH IN 46360
3203-64 CLE
JAMES ALAN CHESLEK
1002 LIBERTY TRIAL MICHIGAN CITY IN 46360
5485-71 CLE
CAROL JEAN COLBY KAESEBIER
6 ELM PLACE LAPORTE IN 46350
18197-46 CLE
BARBARA ANN TRANSKI 902 PINE STREET MICHIGAN CITY IN 46360
Madison County
3010-48 Fees
THOMAS PATRICK BURKE
410 WEST 9TH STREET ANDERSON IN 46016
6980-48 Fees
JAMES ELI FREEMAN JR
1001 JACKSON ANDERSON IN 46016
20342-48 CLE
VERONICA MIA ROBY
2331 E. MAIN ST. ELWOOD IN 46036
122-48 Fees
BLANCHARD HORNE SHEARER
522 WEST STH STREET ANDERSON IN 46016
Marion County
18754-27 Fees
MIKAL ABDUR-RAHIM
2504 EAST EPLER AVENUE INDIANAPOLIS IN 46227
25278-49 CLE, Fees
JULIE COLLEEN ALEXANDER
9142 BUDD RUN DRIVE INDIANAPOLIS IN 46250
2394-98 Fees
CHRIS COTTON ANDERSON
*426915 NORTH MUESSING ST. # 101 INDIANAPOLIS IN 46229
15365-49 CLE
JACOB ATIA ATANGA
P.O. BOX 2121 INDIANAPOLIS IN 46206
21996-49 CLE, Fees
RUBEN AUGER-MARCHAND
P.O. BOX 30721 INDIANAPOLIS IN 46230
2238549 CLE
TANYA RENEE BELL
3145 NORTH MERIDIAN ST. INDIANAPOLIS IN 46208
17017-49 Fees
DENNIS EARLE BLAND
3750 WATSON RD. INDIANAPOLIS IN 46205
267438-49 CLE
JEROLD ALLEN BONNET
1145 EAST 105TH STREET INDIANAPOLIS IN 46280
17887-49 Fees
BELINDA JEAN BROWN
6020 E. 9TH STREET INDIANAPOLIS IN 46219
3689-49 Fees
NANCY LYNNE BROYLES
4106 N. WASHINGTON BLVD. INDIANAPOLIS IN 46205
4125-49 CLE
ROBERT BRADFORD BUSH
8624 BAY POINTE CIRCLE INDIANAPOLIS IN 46236
2006149 CLE
PATRICK NELSON CHASTAIN
5872 BROADWAY STREET INDIANAPOLIS IN 46220
3196-98 CLE, Fees
GERALDINE LOUISE CHAVIS
9016 ASHFORD CASTLE DRIVE # 515 INDIANAPOLIS IN 46250
22207-30 CLB, Fees
ANDREW ERIC CLARK
424 E.. WABASH STREET INDIANAPOLIS IN 46204
24055-49 CLE
JOHN DANIEL COCHRAN
410 NORTH MERIDIAN STREET APT. 801 INDIANAPOLIS IN 46204
1998249 Fees
RAFHAEL ABRIAN COFFEE 1567 EAST 52ND STREET INDIANAPOLIS IN 46205
1702849 Fees
TIMOTHY CHARLES COOK
*4273338 SHADY MAPLE WAY INDIANAPOLIS IN 46227
25540-64 Fees
NICHOLAS HERBERT DANDURAND
4011 NORTH PARK AVENUE INDIANAPOLIS IN 46205
15725-49 Fees
MICHAEL BRENT DAVIS
8900 KEYSTONE CROSSING INDIANAPOLIS IN 46240
23542-58 CLE
P. ADAM DAVIS
9000 KEYSTONE CROSSING SUITE 660 INDIANAPOLIS IN 46240
26711-49 Fees
VARSHA VILAS DHUMALE
9292 NORTH MERIDIAN ST. SUITE 308 INDIANAPOLIS IN 46260
21907-88 CLE
TIMOTHY ALAN DOYLE
120 EAST MARKET STREET SUITE 811 INDIANAPOLIS IN 46204
22956-49 CLE, Fees
JASON CECIL FARMER
2700 FIRST INDIANA PLAZA 135 NORTH PENNSYLVANIA ST INDIANAPOLIS IN 46204
14239-49 CLE
MAUREEN HELLMANN FERGUSON
720 N. HIGH SCHOOL ROAD P.0. BOX 24517 INDIANAPOLIS IN 46224
13975-48 CLE
RONALD WILLIAM FRAZIER
612 EAST MARKET STREET INDIANAPOLIS IN 46202
25968-49 Fees
GREGORY PIERCE GADSON
127 EAST MICHIGAN STREET INDIANAPOLIS IN 46204
13977-49 CLE
KENNETH ALLEN GANDY
BANK ONE CENTER/TOWER 111 MONUMENT CIR. STE. 3700 INDIANAPOLIS IN 46204
24899-22 Fees
PAMELA JEAN GILKEEY
2122 NORTH NEW JERSEY ST INDIANAPOLIS IN 46202
7917-49 CLE
GEOFFREY PHILLIP GOOCH
STE 2600 111 MONUMENT CIR P.0. BOX 44972 INDIANAPOLIS IN 46204
26045-0383 CLE
GRANT FIEDLER GOSHORN
*4282001 N. PENNSYLVANIA ST. INDIANAPOLIS IN 46202
14834-49 CLE
DODD JOSEPH GRAY
110 WEST HAMPTON DRIVE INDIANAPOLIS IN 46208
10211-49 CLE
MAUREEN O'BRIEN GRIFFIN
ONE AMERICAN SQUARE SUITE 2000, BOX 82064 INDIANAPOLIS IN 46282
26396-49 Fees
VON MATTHEW HAMMOND
ONE AMERICAN SQUARE SUITE 3100 INDIANAPOLIS IN 46282
17638-49 Fees
STEPHAN LARS HODGE
7333 HOLLIDAY DRIVE WEST INDIANAPOLIS IN 46260
TiQ5-49 CLE, Fees
JOHN ALAN HOUFF
575 N. PENNSYLVANIA # 309 INDIANAPOLIS IN 46204
2641549 Fees
FELICIA LORRAINE HOWELLS
4841 COVERED BRIDGE ROAD APT. C INDIANAPOLIS IN 46268
1520049 CLE, Fees
RICHARD ALAN JONES
7310 HIGHBURRY DRIVE INDIANAPOLIS LIN 46256
11995-49 Fees
SUSAN DIANE KESSLER
5121 BROADWAY INDIANAPOLIS IN 46205
26860-49 CLE, Fees
ASHISH KHANNA
350 N. MERIDIAN ST. # 806 INDIANAPOLIS IN 46204
17067-49 Fees
VANEETA MARKAND KUMAR
7466 PERRIER DRIVE INDIANAPOLIS IN 46278
8694-29 CLE
DAN SPENCER LARUE
6223 CENTRAL AVENUE INDIANAPOLIS IN 46220
25899-49 CLE, Fees
MEGHAN UZZI LEHNER
255 NORTH ALABAMA STREET INDIANAPOLIS IN 46204
15640-49 CLE
DAVID ELLIS LEWIS
120 EAST MARKET STREET SUITE 910 INDIANAPOLIS IN 46204
*4299099-49 Fees
MARK STEELE MAXWELL
5906 E. 54TH PLACE INDIANAPOLIS IN 46226
22170-49 CLE
JOANNE COLLEEN MCANLIS
10040 DEER RUN CIR. FISHERS IN 46037
13715-49 Fees
RICHARD WAYNE MCMINN
150 EAST MARKET STREET SUITE 200 - INDIANAPOLIS IN 46204
9861-49 Fees
KEVIN MICHAEL MCSHANE
235 NORTH DELAWARE INDIANAPOLIS IN 46204
22488-49 Fees
MARC JOSEF MCCARTHY MOSS
47 SOUTH MERIDIAN STREET SUITE 400 INDIANAPOLIS IN 46204
18421-29 CLE
LINDLEY RICHARD MYERS
100 NORTH SENATE AVENUE IGCN, ROOM N-501 INDIANAPOLIS IN 46204
25412-49 Fees
TIFFANY DANIELLE PRESLEY
7024 BLUFFRIDGE WAY INDIANAPOLIS IN 46278
18117-49 CLE
MICHAEL RABINOWITCH
ONE INDIANA SQUARE SUITE 1800 INDIANAPOLIS IN 46204
25961-49 CLE
KATHLEEN RAVOTTII
4545 N. PENNSYLVANIA INDIANAPOLIS IN 46205
11650-49 CLE
LINDA REDDINGTON
8400 NORTHWEST BOULEVARD INDIANAPOLIS IN 46278
5940-49 CLE
MARION ORVILLE REDSTONE
1912 WOODLAWN AVENUE INDIANAPOLIS IN 46203
18498-49 Fees
LEONARDO DA VINCI ROBINSON
3221 BABSON COURT INDIANAPOLIS IN 46268
22012-53 CLE, Fees
LEIGIA RENEE ROSALES
513 SOUTH SHERMAN DRIVE INDIANAPOLIS IN 46203
15963-49 CLE
PETER HALE ROSENTHAL
151 NORTH DELAWARE STREET *430SUITE 715 INDIANAPOLIS IN 46204
1207649 CLE
DARROLYN ANNE ROSS
5645 N. ILLINOIS STREET INDIANAPOLIS IN 46208
227-49 Fees
FRED DOUGLAS SCOTT JR
55 MONUMENT CIRCLE SUITE 814 INDIANAPOLIS IN 46204
25953-49 Fees
JOHN CHRISTOPHER SLATTEN
2122 N. NEW JERSEY STREET INDIANAPOLIS IN 46202
23995-29 CLE
OCTAVIA FLORENCE SNULLIGAN
143 EAST MARKET STREET INDIANAPOLIS IN 46204
17147-58 CLE
ROBBIN GEORGE STEWART
P.O. BOX 29164 CUMBERLAND IN 46229
17112-3830 CLE
LAWRENCE EDWARD STRODTMAN
384 BUCK CREEK ROAD INDIANAPOLIS IN 46229
1074-49 Fees
JOHN EDWIN THRASHER
818 CHAPELWOOD BLVD. INDIANAPOLIS IN 46214
23171-5838 CLE
JASON WAYNE TOLLIVER
201 SOUTH SHELBY STREET INDIANAPOLIS IN 46202
26998-49 Fees
CHRISTINE MARIE TRENT
156 E. MARKET STREET SUITE 200 INDIANAPOLIS IN 46204
2748349 Fees
JOHN MICHAEL VASUTA
310 EAST 96TH STREET INDIANAPOLIS IN 46240
1184-49 CLE
THOMAS JOSEPH WERNER
6430 GREEN LEAVES ROAD INDIANAPOLIS IN 46220
1225-49 CLE, Fees
WILLIAM A. WICK
251 EAST OHIO STREET INDIANAPOLIS IN 46204
2589049 Fees
AMANDA LYNN YONALLY
8900 KEYSTONE CROSSING SUITE 520 INDIANAPOLIS IN 46240
Marshall County
2994-50 CLE
*431P.O. BOX 671 PLYMOUTH IN 46563
ROY DONALD BURBRINK
3218-50 CLE, Fees
HON EUGENE SR NELSON CHIPMAN
9010 SR 17 PLYMOUTH IN 46563
Monroe County
16401-5383 Fees
DONALD WAYNE FRANCIS JR
ATTORNEY AT LAW 701 NORTH WALNUT STREET BLOOMINGTON IN 47404
26223-5838 CLE
SPENCER FIELD GOODSON
1327 EAST FIRST STREET BLOOMINGTON IN 47401
8261-49 CLE
SHARON LYNNE GROEGER
301 NORTH COLLEGE AVENUE ROOM 211 BLOOMINGTON IN 47404
18387-58 Fees
JOHN CHRISTIE HUNTINGTON
1582 CLAIRMONT PLACE BLOOMINGTON IN 47401
17408-5383 Fees
DEBORAH SUZANNE DAVIS LEY KUB-
6370 EAST STATE ROAD 45 BLOOMINGTON IN 47408
10239-49 Fees
MARTIN ARTHUR MCCRORY
2702 FORRESTER STREET BLOOMINGTON IN 47401
9341-53 Fees
BETTY KOWALSKI MINTZ
914 E. UNIVERSITY STREET BLOOMINGTON IN 47401
10662-5383 Fees
D.L. POER
POER LAW OFFICE 737 SOUTH DEER TRACE BLOOMINGTON IN 47404
11304-5838 Fees
THERESA ANN RIESS
1169 W. 2ND STREET BLOOMINGTON IN 47403
26640-5383 Fees
CHAD AARON WEEKS
929 WOODBRIDGE DRIVE BLOOMINGTON IN 47408
Montgomery County
15987-49 CLE, Fees
JIMMIE DON BOWLIN JR
134 WEST MAIN STREET CRAWFORDSVILLE IN 47933
3859-54 CLE
ROBERT LEE COOLEY
*4321314 W. MARKET ST. CRAWFORDSVILLE IN 479833
Morgan County
18997-55 Fees
DAVID BRIAN ALLEN
409 E. COLUMBUS STREET MARTINSVILLE IN 46151
Perry County
7598-62 Fees
NORMAN EDWARD HAY
201 EAST 7TH STREET CANNELTON IN 47520
Porter County
26740-45 CLE
GENEVA OLIVIA BROWN
SCHOOL OF LAW 656 GREENWICH STREET VALPARAISO IN 46383
5488-46 CLE
JAMES LYONS KINGSLAND
208 HUEGLI HALL VALPARAISO UNIVERSITY VALPARAISO IN 46383
9903-64 Fees
LESTER CHARLES LUKMANN IIH
107 BROADWAY CHESTERTON IN 468304
14048-49 Fees
DAVID RUSSELL PHILLIPS
2803 BOILERMAKER COURT SUITE 1D VALPARAISO IN 46383
25424-64 CLE
JOHN CHRISTOPHER PHILLIPS
290 STREAMWOOD DRIVE VALPARAISO IN 46383
24666-64 CLE
KRISTIN JOY COLLINS RICHARDSON
205 WOODSIDE LANE VALPARAISO IN 46385
25792-64 CLE
OTTO JOSEPH SHRAGAL
2900 BLUE GROUSE STREET VALPARAISO IN 46383
16576-64 Fees
MICHAEL STEVEN STRAUBEL
VALPARAISO UNIVERSITY SCHOOL OF LAW VALPARAISO IN 46383
748-45 CLE
FREDERICK MORGAN STULTS III
304 CALUMET AVENUE VALPARAISO IN 46383
Posey County
9442-65 CLE
THOMAS GENTRY MCCLELLAN
P.O. BOX 664 329 E. FOURTH ST. MT. VERNON IN 47620
*433Pulaski County
19618-66 Fees
MARY CATHRYN WELKER
P.0. BOX 440 WINAMAC IN 46996
Putnam County
26036-67 Fees
JAMES W. ENSLEY
207 NORTHWOOD BOULEVARD GREENCASTLE IN 46135
1378949 CLE
SIDNEY JAMES TONGRET
109 W. WASHINGTON ST. P.O. BOX 627 GREENCASTLE IN 46135
St. Joseph County
1114871 CLE
GREGORY KARYL BLANFORD
922 EAST WAYNE STREET SUITE 200 SOUTH BEND IN 46617 .
24523-71 CLE
PATRICK GEORGE BOULAC
50580 MOHAWK DRIVE GRANGER IN 46530
22711-71 Fees
MICHAEL SHANE CONNELL
826 FOREST AVENUE SOUTH BEND IN 46616
26695-71 CLE
JESSICA A. FETTE
400 LINCOLNWAY EAST P.O. BOX 583 MISHAWAKA IN 46546
22413-71 CLE
SUSAN TOMMYE JOHNSON
P.O. BOX 596 GRANGER IN 46530
27285-53 Fees
MARK WILLIAM MANCHAK
51093 WOODCLIFF COURT GRANGER IN 46530
16870-71 Fees
RODNEY PAUL SNIADECKI
620 SOUTH IRONWOOD DR. MISHAWAKA IN 46544
464-71 Fees
MICHAEL J. STEPANEK JR
1908 E. SOUTHERN VIEW DR. SOUTH BEND IN 46614
1060-20 Fees
CLIFFORD R. WILLIAMS
202 NORTH ELDER STREET MISHAWAKA IN 46544
Scott County
5455-72 Fees
JAMES RICKY KILBURN
P.O. BOX 99 AUSTIN IN 47102
*434Starke County
27036-89 Fees
NICHOLAS ALLEN BOURFF
54 EAST WASHINGTON KNOX IN 46534
Sullivan County
22411-77 CLE, Fees
JEFFREY R. JOHNSON
P.O. BOX 311 SULLIVAN IN 47882
Tippecanoe County
7938-45 CLE, Fees
RONALD LEE HOPPES
P.0. BOX 771 LAFAYETTE IN 47902
9448-98 Fees
ALFRED EDWARD MCCLURE
210 MEIJER DRIVE SUITE C LAFAYETTE IN 47905
10316-5383 Fees
FREDERICK SNYDER MEESSEN
P.O. BOX 484 LAFAYETTE IN 47901
14897-79 Fees
GRANT CLARK MITCHELL
10238 ELLER CREEK DRIVE FISHERS IN 46038
20508-5383 CLE
CHARLES ELLIOT OSMON
SE. 301 MAIN STREET LAFAYETTE IN 47901
Union County
2265-98 CLE
GURSARAN SINGH SHOKER
COLLEGE CORNER LAW OFFICE P.O. BOX 8367 WEST COLLEGE CORNER IN 47003
Vanderburgh County
7013-82 CLE, Fees
GERALD G. FUCHS
NINTH & VINE STREETS P.O. BOX 8216 EVANSVILLE IN 47731
25669-82 Fees
JULIA BELLE RIECKEN LANGERAK
8399 S. ALVORD BLV. EVANSVILLE IN 47714
26446-53 CLE
MATTHEW JAMES LATOWSKI
OLD NATIONAL PLACE ONE MAIN ST., STE. 600 EVANSVILLE IN 47708
10305-82 CLE
ROBERT PAUL MUSGRAVE II
P.O. BOX 972 EVANSVILLE IN 47706
15241-82 CLE
MARY BETH PERDUE
*4355011 WASHINGTON AVENUE EVANSVILLE IN 47716
26552-82 CLE
TERRY J. RECORD
1611 CRYSTAL COURT EVANSVILLE IN 47714
14989-82 Fees
TROY ALLEN REYNOLDS
JJB HILLIARD, WL LYONS P.O. BOX 98 EVANSVILLE IN 47701
23150-5838 CLE
MICHAEL GARY SMITH
P.O. BOX 3646 EVANSVILLE IN 47704
Vigo County
2479T-84 Fees
TODD ALAN BERRY
401 EAST OHIO STREET SUITE A-4 TERRE HAUTE IN 47807
Wayne County
19963-98 Fees
ROBERT C. MCCONNELL
155 SOUTH 20TH STREET RICHMOND IN 47874
White County
1886-91 Fees
LUCILLE PIA UTTERMOHLEN
502 W. HARRISON STREET P.O. BOX 278 MONTICELLO IN 47960
Out of State
3999-18 CLE
EDWIN ROBERT ACHESON JR
201 EAST 5TH STREET CINCINNATI OH 45202
2324-98 Fees
JON WINSTON ACKERSON
2305 HURST BOURNE VILL. DR SUITE 400 LOUISVILLE KY 40299
25228-45 CLE
SELMA SUSAN ADAD
816 NORTH LEAVITT # 3R CHICAGO IL 60622
21479-7176 CLE
EDWARD ALTON ANANIA
20319 NELLIE GAIL TR. LN. KATY TX 77450
13918-49 CLE
MICHAEL JOSEPH ANDROVETT
8258 SAN BENITO WAY DALLAS TX 75218
25242-45 CLE
DAVID EDWARD ARTMAN
415 NORTH LASALLE STREET SUITE 402 CHICAGO IL 60610
*4363672-49 Fees
CHARLES WILLIAM ASHBROOK
016/41TW/PAT/6 2800 PLYMOUTH RD ANN ARBOR MI 48105
1833949 CLE
BETSY MCKEE AULT
12517 TIVERTON LANE GLEN ALLEN VA 23059
27437-1716 CLB, Fees
RAMI MAJED AWADALLAH
1300 EAST 9TH STREET SUITE 1625 CLEVELAND OH 44114
2381049 Fees
CANDACE KOLLEN AXLINE
17651 FRONDOSO DRIVE SAN DIEGO CA 92128
24785-49 Fees
JACQUELINE CHARLENE AYERS
8001 EASTERN AVENUE # 301 SILVER SPRING MD 20910
17226-53 CLE
MARGARET BASS BAINES
7420 RIDGE ROAD SPRINGFIELD VA 22153
26253-64 CLE, Fees
TIMOTHY DANIEL BARRETT
17320 OTTAWA AVENUE SPRING LAKE MI 49456
24557-5383 Fees
JENIFER JO BAUMANN
13782 ATWOOD AVENUE ROSEMOUNT MN 55068
22274-17 Fees
DOUGLAS WESLEY BELLA
4N734 EAST BLUE LAKE CIR SAINT CHARLES IL 60175
22186-46 Fees
MICHAEL ANGELO BIANCO
113 NORTH JORDAN STREET APT. 403 ALEXANDRIA VA 22804
25484-7171 Fees
SCOTT KAHMIL BIBB
2201 MILL ROAD # 211 ALEXANDRIA VA 22814
10959-49 Fees
JAMES WHITNEY BIBBINS
7640 SHELBORNE DRIVE GRANITE BAY CA 95746
20030-98 CLE
PAUL JOSEPH BISHOP
716 WEST MAIN STREET SUITE 300 LOUISVILLE KY 40202
16698-49 Fees
PAUL ANDREW BOKOTA
26300 LA ALAMEDA *437SUITE 100 MISSION VIEJO CA 92691
20800-49 CLE
BRIAN ALLEN BOLINGER
2997 LBJ FREEWAY SUITE 225 DALLAS TX 75234
20040-49 Fees
DUANE JOSEPH BRESCIA
600 CONGRESS AVE. # 1600 AUSTIN TX 78701
26274-02 CLE
HEIDI LYNN BRIDEGAM
6484 E SETTLERS RUN RD. # 2 FLAGSTAFF AZ 86004
19024-49 CLE, Fees
JEANETTE MACLEOD BROOK
1200 SEVENTEENTH STREET SUITE 2400 DENVER CO 80202
3604-98 CLE
SANFORD MICHAEL BROOK
SUITE 400 1601 BLAKE STREET DENVER CO 80202
4337-98 CLE
DANIEL DALE BROWN 819 SHERMAN DANVILLE IL 61832
20824-49 CLE
CHRISTOPHER LEE BUTZ
4020 COPPER VIEW SUITE 225 TRAVERSE CITY MI 49684
222098-49 Fees
KARLA LEE CAMERON
28314 141 STREET E. BRADENTON FL 34212
25184-10 Fees
SHAWN ELLIOTT CANTLEY
239 SOUTH 5TH STREET SUITE 700 LOUISVILLE KY 40202
22169-07 Fees
JONATHAN GRANT CHANCE
33 S. QUEBEC ST. SAN MATEO CA 94401
3831-98 Fees
KRISTINA M. CHAPEKIS
SUITE 1020 11 SOUTH LASALLE ST. CHICAGO IL 60603
23901-71 CLE
CHRISTINE ELIZABETH CLARK
5037 N. DAMEN AVENUE APT. 2 CHICAGO IL 60625
*43824734-15 Fees
WILLIAM PATRICK COLEY II
9334 UNION CENTRE BLVD. SUITE 200 WEST CHESTER OH 45069 _
16887-49 Fees
JONATHAN MICHAEL DAVIS
5580 VIA MIRA FLORES NEW BURY PARK CA 91320
26333-10 Fees
JOSHUA WININSTER DAVIS
2100 LANCASHIRE AVENUE LOUISVILLE KY 40205
1441845 Fees
MICHAEL LOUIS DAVIS
2800 SHELLY LANE AURORAAISO IL 60504
4830-71 Fees
MAUREEN O. DOWD
1101 EAST KNOX DRIVE TUCSON AZ 85719
19781-45 CLE, Fees
PATRICK DENNIS DUFFY
30 N. LASALLE STREET STE. 4800 CHICAGO IL 60602
17935-10 Fees
KEVIN TODD DUNCAN
ONE RIVERFRONT PLAZA STE. 1950, 401 W. MAIN ST LOUISVILLE KY 40202
25920-71 Fees
RYAN J. DWYER
8201 16TH STREET # 308 SILVER SPRINGS MD 20910
4700-98 Fees
MARK THOMAS DYKSTRA
1728 ARLINGTON STREET SARASOTA FL 342839
6647-98 Fees
RICHARD JOE EBBINGHOUSE
THE KRESS BUILDING 301 19TH STREET NORTH BIRMINGHAM AL 35203
23558-54 CLE
JEREMY JAMES EMMERT
504 EAST 6TH STREET UNIT 202 LITTLE ROCK AR 72202
17312-5383 CLE, Fees
SALLY ANN ENOCH
8 FORBES LANE WINDHAM ME 04062
28917-15 CLE
NEIL FAIRWEATHER
4200 CAREW TOWER 441 VINE STREET CINCINNATI OH 45202
2122749 CLE
*439WILLIAM HUNTER FALIN
THE HANNA BUILDING 1422 EUCLID AVE. STE. 630 CLEVELAND OH 44115
6780-98 CLE
MATTHEW ARTHUR FARNER
3395 BROSS ROAD HASTINGS MI 49058
19793-49 CLE
DAVENE LEAH FINNEL
6552 BELL BLUFF AVENUE SAN DIEGO CA 92119
15822-02 CLE
STEVEN JOEL FISHMAN
6TH FL. AT FORD FIELD 1901 ST. ANTOINE STREET DETROIT MI 48226
11037-49 CLE
CARL ANTHONY FOREST
1801 CALIFORNIA STREET SUITE 4900 DENVER CO 80202
12583-5838 CLE
WILLIAM PETER FUGELSO
2360 MARS AVENUE LAS CRUCES NM 88012
16254-92 CLE
JEFFREY LYNN GAGE
2 NORTH CENTRAL PHOENIX AZ 85004
24889-53 Fees
NICOLE C. GAGNON
15 VELVET LANE MYSTIC CT 06355
24602-10 Fees
PETER MARK GANNOTT
2501 MEADOW VALE COURT LOUISVILLE KY 40242
21323-64 Fees
ALAN ROBERT GLOECKLE
461 CEDAR LANE EAST MEADOW N.Y. 11554
26731-71 Fees
JEFFREY BROOKS HALL
297 HILLSWICK COURT ATLANTA GA 30328
23817-02 Fees
TIMOTHY CHRISTOPHER HALL
1555 N. RIVER CENTER DR. SUITE 202 MILWAUKEE WI 53212
24616-45 CLE
ROBERT EARL HARRINGTON IH
180 NORTH WACKER DRIVE THIRD FLOOR CHICAGO IL 60604
20906-45 Fees
GLENN RUSSELL HARRIS
8345 FORESTVIEW COURT *440FRANKFORT IL 604283
2617-45 Fees
JUSTIN JEREMIAH HARRISON
330 NORTH WABASH AVENUE IBM BUILDING, SUITE 3300 CHICAGO IL 60611
26403-49 Fees
SETH PAINE HASKELL
400 ONE FINANCIAL PLAZA 120 SOUTH 6TH STREET MINNEAPOLIS MN 55402
25623-49 Fees
JENNIFER L. HATCHETT
275 E. MAIN STREET 6E-A FRANKFORT KY 40621
12090-02 Fees
SCOTT KENDALL HEDEEN
P.O. BOX 2265 DOTHAN AL 36302
11761-71 Fees
BERNARD DWIGHT HENELY
21896 MASTERS CIRCLE ESTERO FL 33928
8636-79 CLE
JEFFREY WAYNE HENSLEY
2980 MEADOW HILL DRIVE CLEARWATER FL 33761
27155-50 CLE, Fees
JAMISON RYAN HERDRICH
2135 NORTH HOYNE # 2 CHICAGO IL 60647
26973-5383 CLE
MICHAEL SCOTT HULT
439 KEONIANA STREET APT. # 805 HONOLULU HI 96815
25819-49 CLE, Fees
KORY AKIN JACKSON
1599 NAPOLEON LANE CINCINNATI OH 45240
23617-49 CLE, Fees
INDIA NEGRITA JEWELL
83 HIGHWOOD PLACE LOUISVILLE KY 40206
5502-45 Fees
KATHLEEN MARIE KAHOE
UNITED STATES ATTORNEY 2100 JAMIESON AVE. ALEXANDRIA VA 22314
258326-49 CLE
KEITH ALAN KARLSON
15 SPINNING WHEEL RD. # 310 HINSDALE IL 60521
22631-89 Fees
GREGORY PAUL KAUFFMAN
208 RUDOLPH ROAD NORTH BALTIMORE OH 45872
*4412607149 CLE
BRADLEY DENNIS KEATING
2975 W. BROAD STREET COLUMBUS OH 43204
19437-5383 Fees
JASON LORNE KENNEDY
SEARS TOWER 223 S. WACKER SUITE 5500 CHICAGO IL 60606
_5160—98 CLE, Fees
JAMES L. KERSHAW
P.O. BOX 1640 EUSTIS FL 32727
24728-49 Fees
ROBERT GERARD KILROY
2852 SILVER RIDGE DRIVE RENO NV 89509
14018-49 CLE
JONATHAN HOWARD KLAPPER
2646 NE 9TH AVENUE WILTON MANORS FL 33343
5572-02 Fees
RHEBA JESSICA STEVENS KNOX
8910 CROSSWIND CIRCLE # 204 MONTGOMERY AL 86117
11795-98 Fees
JEANNE MARIE LAHRMAN
P.O. BOX 1077 CARLSBAD NM 88221
8755-71 CLE
BARBARA SUE L. LEHMAN
9515 SHEEHAN RD. CENTERVILLE OH 45458
14021-22 CLE
MICHAEL JEROLD LEVY
200 SOUTH TTH STREET SUITE 303 LOUISVILLE KY 40202
19134-22 Fees
GREGORY ALLEN LINDSEY
1600 WHITTINGTON DRIVE RALEIGH NC 27614
1001502 Fees
VASIL CRAIG LITCHIN
P.O. BOX 1102 SOLANA BEACH CA 92075
16115-49 CLE
RICHARD LOISEAU
7680 UNIVERSAL BLVD. SUITE 340 ORLANDO FL 32819
15495-64 CLE, Fees
TIMOTHY DAVID LUCERO
1515 UNIVERSITY DRIVE SUITE 111 CORAL SPRINGS FL 38071
16117-18 CLE, Fees
RICHARD LEE LUDWICK
*44255 GULLANE DRIVE SLINGERLANDS N.Y. 12159
11245-98 Fees
MICHAEL NICHOLAS LYGNOS
115 SOUTH NEWPORT AVENUE TAMPA FL 38606
9895-49 Fees
LARRY BEN LYTLE
1959 SOUTH POWER ROAD # 103-448 MESA AZ 85206
22601-49 Fees
LACANDAS LARAE MALONE
17822 PINE COURT CARSON CA 90746
15650-98 CLE
JERRY DARNELL MASSIE
14410 DANUBE LANE MITCHELLVILLE MD 20721
19845-22 CLE
WILLIAM HARVEY MAY
THE EQUUS BUILDING 127 WEST MAIN STREET LEXINGTON KY 40507
21018-538 Fees
JAMES EDWARD MCHIE JR.
576 MILL WOOD BLVD. MARYSVILLE OH 48040
10183-49 Fees
WILLIAM RICHARD MCMASTER
1155 BELLA SPRINGS VIEW # 512 CO. SPRINGS CO 80921
23352-64 CLE
DIANNA LYNN MEJIA
480 NE 30TH STREET # 1006 MIAMI FL 33137
26488-11 CLE
DEONE CAROLYN HAUGEN MERK-EL
920 ROOSEVELT STREET DUBUQUE IA 52001
g217-71 CLB
JAMES MICHAEL MILLER
120 S. BROADWAY P.O. BOX 155 CASSOPOLIS MI 49031
10031-82 CLE
ROBERT COLVILLE MITCHELL JR
52 EAST GAY STREET P.O. BOX 1008 COLUMBUS OH 48216
13785-02 Fees
KATHLEEN ANN MOCCIO
115 VALLEYVIEW PLACE MINNEAPOLIS MN 55419
13044-98 Fees
ROY T. MONTGOMERY
833 STERLING DRIVE *443FOND DU LAC WI 54985
26503-49 CLE
BENJAMIN THOMAS MOORE
503 W FULLERTON PKWY UNIT 1 CHICAGO IL 60614
9266-98 Fees
STEVEN CRAIG MORRISON
5104 SALEM RIDGE ROAD HOLLY SPRINGS NC 27540
3968-79 Fees
JILL ANNICE HANDLEY MURPHY
4333 EDGEWOOD ROAD NE CEDAR RAPIDS IA 52499
15515-49 Fees
RICHARD BRIAN MURPHY
8 KNOLLWOOD TERRACE CHESTER NJ 07980
16150-10 Fees
MICHAEL O. MURRAY
P.O. BOX 9383 DAYTONA BEACH FL 32114
25585-29 CLE
GINA MARIE NILSON
124 POLK STREET SPRING LAKE NC 28390
16286-49 CLE
JOHN EMERSON PARRISH
DISCOVERY DRIVE KNERR BUILDING SWIFTWATER PA 18370
13190-98 CLE
WILLIAM WALTER PEARSON
2 NORTH CENTRAL AVENUE SUITE 2200 PHOENIX AZ 85004
21777-64 Fees
LISA ANNE PENLAND
1528 CEDAR DRIVE ADEL IA 50003
16940-53 Fees
HARVEY GENE PHILLIPS I
1602 CHALLEN AVENUE JACKSONVILLE FL 32205
12083-49 CLE
ROBERT KIRK PHILLIPS
650 CALIFORNIA STREET 10TH FLOOR SAN FRANCISCO CA 94108
18116-31 Fees
PETER LOUIS QUEBBEMAN
6427 WEST HWY. 146 SUITE 5 CRESTWOOD KY 40014
22625-02 CLE
KRISTINE HANRATTY REED
527 NORTH WESTMINSTER ST. P.0. BOX 100 WAYNESFIELD OH 45896
*4441561249 CLE
AMY FRANCES RESS
400 N. MCCLURG COURT 2713 CHICAGO IL 60611
23720-64 Fees
THOMAS PATRICK RILEY
1168 SOUTH PLYMOUTH CT # 2NE CHICAGO IL 60605
26110-3839 Fees
HEATHER ELIZABETH ROCHET
4616 NORTHRIDGE CIRCLE CRESTWOOD KY 40014
6194-10 CLE
CHARLES ALEXANDER ROSE
471 WEST MAIN STREET SUITE 400 LOUISVILLE KY 40202
11833-98 Fees
MARTIN A. ROSEN
5600 BEE RIDGE ROAD # B SARASOTA FL 34283
24370-82 CLE
SHAWN NATHANIEL ROUNTREE
506 TERRACE COVE WAY ORLANDO FL 32828
6587-49 CLE
CHARLES ERIC RUSSELL
1419 BILTMORE COURT COPPELL TX 75019
27-45 CLB
JEFFREY DAVID SALBERG
P.O. BOX 1299 PARK CITY UT 84060
17099-49 Fees
JEFFREY WAYNE SALMON
WELSH & KATZ, LTD, 22ND FL 120 S. RIVERSIDE PLAZA CHICAGO IL 60606
18144-64 Fees
SUZANNA CHRISTINE SCHRADER
2123 NORTH 77TH COURT ELMWOOD PARK IL 60707
18875-4909 Fees
PAUL JAMES SCHUMACHER JR
300 BOYLSTON ST UNIT 516 BOSTON MA 02116
19450-49 Fees
KEILA MONIQUE SELDERS
4410 MEADOWCOVE DRIVE ROWLETT TX 75088
115-98 CLE
JOHN AMBROSE SHAHAN
536 EAST TARPON AVENUE SUITE 3 TARPON SPRINGS FL 34689
26584-02 CLE
BRENT ALLAN SHELLEY *44519406 VAN AKEN BLVD. APT. 102 SHAKER HEIGHTS OH 44122
2100049 Fees
BRIAN SAMUEL SHORT
5400 RENAISSANCE TOWER 1201 ELM STREET DALLAS TX 75270
2113-10 Fees
NADER G. SHUNNARAH
200 SOUTH FIFTH STREET SUITE 5 NORTH LOUISVILLE KY 40202
15848-49 Fees
ERIC THOMAS SIMONSEN
17060 EAST COLIMA ROAD # 248 HACIENDA HTS. CA 9174
1651549 CLH, Fees
DENNIS CHARLES SKARVAN
100 NE ADAMS STREET PEORIA IL 61629
25458-49 CLE
RYAN WAYNE SNYDER
211 SYLVAN DRIVE DECATUR IL 62521
14877-7l Fees
DAVID BARRY SOSIN
SUITE 300 11800 SOUTH 75TH AVE. PALOS HEIGHTS IL 60463
16309-29 Fees
ALLEN LEROY SPIKER
6901 DODGE STREET SUITE 107 OMAHA NE 68132
457-98 Fees
ROBERT PHILLIP STEELE
P.O. BOX 7188 MADISON WI 53707
738-98 CLE
STANLEY A. STRZELECKI JR
6446 W. 127TH ST. PALOS HEIGHTS IL 60463
19588-79 Fees
MALINDA L. SUSALLA
ONE MIRANOVA PLACE # 825 COLUMBUS OH 48215
13908-71 CLE
DAVID PATRICK TAYLOR
P.0. BOX 483 69001 M-62 EDWARDSBURG MI 49112
17079-64 Fees
TERRI M. TEGTMAN
2139 ALLEGRE CIRCLE # 102 NAPERVILLE IL 60563
*44620550-64 Fees
LORI CRISTINE THEILEN
167 NORTH ILLINOIS SPRINGFIELD IL 62702
15087-10 Fees
CHARLES LEE TRIPLETT
1000 DEVON CT. GOSHEN KY 40026
2062-71 Fees
JOHN PHILIP TUSKEY
AMER. CNT. FOR LAW & JUST 1000 REGENT UNIV. DR. VIRGINIA BEACH VA 23464
2206-98 Fees
ANN LOUISE VANDERLAAN
38505 WOODWARD AVE. STE. 2300 BLOOMFIELD HILL MI 48804
14985-49 CLE
LAM QUANG VU
18445 AMISTAD STREET FOUNTAIN VALLEY CA 92708
19916-49 CLE, Fees
ELAINE WATERHOUSE WILSON
555 WEST MADISON STREET APT. 01-8102 CHICAGO IL 60661
21881-64 CLE
DEBRA JO WYSONG
20 NORTH MICHIGAN SUITE 300 CHICAGO IL 60602
1417-79 Fees
STEPHEN EDWARD YEAGER
1950 RIVERVIEW TOWER 900 SOUTH GAY STREET KNOXVILLE TN 37902
19407-49 Fees
JUNE GRACE YOUNG
11 DOS ENCINAS ORINDA CA 94563
18487-45 CLE
JOHN WALTER ZIELINSKI
118 BROOKSHIRE COURT WINTER SPRINGS FL 32708